— In an action to recover damages for medical malpractice, the defendant Charles Bigajer appeals, and the defendant Murray Werzberger separately appeals, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (Jackson, J.), entered May 23, 2007, as granted the plaintiffs motion pursuant to CPLR 305 (a) for leave to add as additional defendants M. Grunzweig & M. Werzberger, M.D., EC., and Robert Tracer.
Ordered that the appeals are dismissed, with one bill of costs payable by the appellants.
Only “[a]n aggrieved party or a person substituted for him may appeal from any appealable . . . order” (CPLR 5511). A party is aggrieved by an order when it directly affects that party’s individual rights (see Scopelliti v Town of New Castle, 92 NY2d 944 [1998]; D’Ambrosio v City of New York, 55 NY2d 454, 458-459 [1982]). Since the Supreme Court’s order affected only the rights of the professional corporation M. Grunzweig & M. Werzberger, M.D., EC., and of Robert Tracer, and not the individual rights of Charles Bigajer or Murray Werzberger, the latter two are not aggrieved by the order, and the appeals must be dismissed (see Carollo v Northern Westchester Hosp. Ctr., 5 AD3d 715 [2004]; Siegel v Long Is. Jewish Med. Ctr., 309 AD2d 916 [2003]). Fisher, J.P., Angiolillo, Dickerson and Belen, JJ., concur.